Case 2:18-CV-Ol413-WB Document 34 Filed 11/14/18 Page 1 of 14

THE UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

NOAH BANK, and
EDWARD SHIN
a/k/a EUNG SOO SHIN

Plaintiffs
vs.

SUNDAY JOURNAL USA CORPORATION, and
Y & L MEDIA, INC.

\/\/\/\/\/\/\/\/\/\/\/

Defendants

Civil Action No. 18-01413-WB

REPLY TO PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
' PLAINTIFFS’ SECOND AMENDED COMPLAINT

Philip R. Berwish, Esq.
Berwish Law

» 41 University Drive - Suite400

Newtown, PA 18940
PA Bar ID# 28563

Tel: 800 547 8717
Fax: 888 743 4723
berwish@gma;il.com

Counselfor the Defendants

Case 2i18-CV-Ol413-WB Document 34 Filed 11/14/18 Page 2 of 14

 

TABLE 0F CONTENTS
TABLE OF AUTHORITIES
I. Plaintiffs Opposition Should Be Dismissed As Untimely
II. The “Jurisdictional Facts” Alleged By The Plaintiffs Are Not Based
Upon Personal KnoWledge, Are Conclusory, lrrelevant And/Or Insufi`lcient
To Establish Proper Jurisdiction Over The Defendants
III. Plaintiffs Reliance On Its Case LaW Cited Is Misplaced, Inapplicable
And Elror
IV. Declarations Of EdWard Shin And Attorney David A. Cohen Are Insuff`lcient
V. Conclusion

Case 2:18-CV-01413-WB Document 34 Filed 11/14/18 Page 3 of 14

TABLE OF AUTHORITIES
QM

Bensusan Restauram‘ Corp. v. Kz'ng,
937 F. Supp. 295 (SDNY 1996) 6

Cala’er v Jones,
465 U.S. 783 (1984), 104 S. Ct. 1482; 79 L. Ed. 2d 804; 1984

U.S. LEXIS 41; 52 U.S.L.W. 4349; 10 Media L. Rep. 1401 6, 78

Davis v. Portlz`ne Transportes Mariz‘z`me Inl‘ernacz'onal,

16 F.3d 532, 537 n.6 (3d Cir. 1994) 4, 9

Friea’man v. Israel Labor Parly,

957 F. Supp. 701 (E.D. Pa 1997) 9

Green Keepers, Inc. v. Sofz‘spz'kes, Inc.,

No. 98-2255, 1998 WL 717355, at *3 (E.D. Pa. Sept. 23, 1998) 3

lmo Indus., Inc. v. Kz`ekertAG,

155 F.3d 254, 259 (3d Cir. 1998) 7, 8

Marten v. Godwz'n

499 F.3d at 296 (2007) ' 7, 8,
10

Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass’n,
107 F.3d 1026, 1042 (3d Cir. 1997) 2

McNuz‘t v. Gen. Motors Acceptance Corp.,
298 U.S. 178, 189 (1936) 2, 5

Miller Yachz‘ Sales, Inc. v. Sml`th,
384 F.3d 93 (3d Cir. 2004) 8

O’Connor v. Sandy Lane Hotel Co., Ltd.,
496 F.3d 312, 317 (3d Cir.2007) 7

Remick v. Manj$'edy,
238 F.3d 248 (2001) 8

Sioux Transporz‘az‘ion, Inc. V. XPO Logisl‘ics, Inc. et. als.,
Arkansas Western District Court, Case No. 5:15-cv-05265 6

ii

Case 2:18-CV-01413-WB Doc_ument 34 Filed 11/14/18 Page 4 of 14

Vizant Technologz`es, LLC v. Whitchurch,
97 F.Supp. 3ed. 618 (2015)

World-Wz'de Volkswagen,
444 U.S. at 297, 100 S.Ct. 559 (1980)

Zz`ppo Manufacturing Company v. Zippo Dot Com, Inc. ,
925 F. Supp. 1119 (USDC - Western District, PA - 1997)

M@§

42 Pa.C.S.A §5322 (a)
§_ul£

Local Rule 7.1 ( c )
Fed. R. Civ. P 56.

Fed. R. Civ. P. 12 (b)(z)

iii

Case 2:18-CV-01413-WB Document 34 Filed 11/14/18 Page 5 of14

THE UNITEI) STATE DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

NOAH BANK, and

EDWARD SH[N

a/k/a EUNG SOO SHIN Civil Action No. 18-01413-WB
Plaintiffs

vs.

SUNDAY JOURNAL USA CORPORATION, and
Y & L MEDlA, INC.

VVVVVVVVVVV

Defendants

REPLY TO PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
PLAINTIFFS’ SECOND AMENDED CON[PLAINT

Defendant, Y & L Media, lnc., d/b/a Sunday Journal USA (Y&L and SUNDAY
JOURNAL, respectively), via counsel, submit this reply memorandum of law in further support
of Defendants’ Motion To Dismiss Plaintiffs’ Second Amended Complaint. The Plaintiffs’, Noah
Bank (BANK) and Edward Shin (SHIN), after being granted jurisdictional discovery, have failed
to establish facts to support proper, lawful, and valid jurisdiction over the Defendants by the
Commonwealth of Pennsylvania. Plaintiffs’ second amended complaint should be dismissed.

I. Plaintiffs’ Opposition Should Be Dismissed' As Untimely

The Defendants’ Motion To Dismiss Plaintiffs’ Second Amended Complaint was filed on
October 17, 2018, with a response due on October 31, 2018. lnstead, Plaintiffs’ Opposition was
filed twenty-one days later on November 7, 2018, a week after the opposition filing was due
pursuant to Local Rule 7.1 ( c ), which reads, in pertinent part, as follows:

(c) Unless the Court directs otherwise, any party opposing the motion

shall serve a brief in opposition together with such answer or other
response that may be appropriate, within fourteen (14) days after

Page 1 of 10

Case 2:18-CV-01413-WB Document 34 Filed 11/14/18 Page 6 of 14

service of the motion and supporting brief. In the absence of timely
response, the motion may be granted as uncontested except as
provided under Fed. R. Civ. P 56.
Plaintiffs neither sought nor secured an extension of time in which to file their pleading.
Defendants’ motion should be granted as uncontested
II. The “Jurisdictional Facts” Alleged By The Plaintiffs Are Not Based Upon Personal
Knowledge, Are Conclusory, Irrelevant And/Or Insufficient To Establish Proper
Jurisdiction Over The Defendants
The plaintiff bears the burden of demonstrating facts that support personal jurisdiction . . ,
courts are to assist the plaintiff by allowing jurisdictional discovery unless the plaintiff s claim is
‘clearly fiivolous.’ Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass ’n, 107 F.3d 1026, 1042
(3d Cir. 1997). Plaintiffs’ were afforded jurisdictional discovery.
The plaintiff must allege in his pleading the facts essential to show jurisdiction. McNutt v.
Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936).
The supposed “Jurisdictional Facts” set forth by Plaintiffs in their Opposition, filed after
their jurisdictional discovery, fail to establish proper and lawful jurisdiction over the Defendants.
For example, the fact there is a Korean speaking population in Pennsylvania does not
create jurisdiction, nor does it validate the claimed inference or unsupported allegation that the
allegedly offending articles were directed to or targeted to Pennsylvania (Plaintiff Memo, pp. 3-4;
118 -9). The bare unsupported allegation is contradicted by the Declaration of Richard Hun Yun,
dated June 26, 2018 (at p. 2, 11 6), and filed previously (Doc # 13), incorporated by reference,
inter alia, expressly denying targeting businesses or individuals in Pennsylvania.

There are Korean speaking populations in other states as well. More specifically, there is

a Korean speaking population in California, New York and New Jerse_y. Many, if not all, of the

Page 2 of 10

Case 2:18-CV-01413-WB Document 34 Filed 11/14/18 Page 7 of 14

incidents reported on by the allegedly offending articles reference SHIN and BANK activities in
the State of New York. Despite Plaintiffs’ unsupported allegation, there is nothing to indicate
that the allegedly offending articles were directed .to Pennsylvania rather than New Jersey, New
York, or elsewhere

SHIN’s arrest in New York and litigation SHIN filed in New York in connection
therewith are matters of public record and, as such, are not defamatory. SHIN does not contest
these events took place in New York

BANK being subject to a Consent Order and a Qui Tam action, unsealed in New York,
are matters of public record and, as such, are not defamatory. BANK does not contest the
existence of the Consent Order or of the Qui Tam action.

The purported “Jurisdictional Facts” alleges “[T]he impact of of the Sunday Joumal
articles was felt almost immediately in Pennsylvania and elsewhere”. (emphasis supplied)
(Plaintiff Memo, p. 7; 1[237). Plaintiff ignores the significance of “elsewhere”, and especially the
focus of the articles on events in New York. The fact of “elsewhere” negates the contention any
articles were directed to Pennsylvania.

Plaintiffs go on to allege that a non-party individual identified as Dong Hyun Lee (“Dong '
Lee”) 1111th provided the author of the articles with content (Plaintiff Memo, pp. 6-7; 1129 -35).
These allegations are supposition, not facts based upon personal knowledge, are mere
speculation, argumentative and irrelevant to the issue of jurisdiction.

Plaintiffs submit no credible or admissable evidence because it is not based on first-hand
knowledge. See Green Keepers, Inc. v. Sofl‘spz`kes, Inc., No. 98-2255, 1998 WL 717355, at ’§3

(E.D. Pa. Sept. 23, 1998) (concluding that “where the affidavits or other evidence submitted by

Page 3 of 10

Case 2:18-CV-01413-WB Document 34 Filed 11/14/18 Page 8 of 14

the plaintiffs is inadmissible, incompetent, or uiitrustworthy, such as when an affidavit is not
based on personal knowledge but instead inadmissible hearsay, the evidence “fails to satisfy
plaintiff s burden of showing that personal jurisdiction is proper”) (citing Davis v. Portlz`ne
Transportes Marz`tz`me Internacional, 16 F.3d 532, 537 n.6 (3d Cir. 1994))

Assuming, solely arguendo, Mr. Lee had provided information to the articles’ author, it
would not establish jurisdiction, and Mr. Lee is not a defendant in this action.

The Plaintiffs engage in further speculation when they allege SUNDAY JOURNAL’s
failure to post all of its articles on its website supports the inference the articles were directed to
Pennsylvania, claiming that if the articles were not directed to California they must have been
directed to Pennsylvania because the Sunday Joumal intends Korean speaking individuals to read
the on-line version (Plaintiff Memo, p. 13). l

Plaintiffs’ argument can only be characterized, generously, as nonsense. Of course the
SUNDAY JOURNAL intends Korean speaking people to read. lt is written in the Korean
language. More than 50% of Korean Americans live on the west coast. The SUNDAY
JOURNAL can just as easily be read in Korea or anywhere there is internet access.

The decision not to post all of the articles in the print edition to the website is not
equivalent to directing the publication to Pennsylvania where SUNDAY JOURNAL has no
subscribers, no continuing contacts, and more specifically, does not target businesses or
individuals, or sell goods or services in Pennsylvania via the website, as is required by statute to
establish jurisdiction (42 Pa.C.S.A §5322 (a)). The failure to post all of the print articles to the
website can be for any number of reasons (editorial, technical, etc.), and Plaintiffs have alleged

no valid, credible or admissible fact, based on personal knowledge, regarding the Defendants’

Page 4 of 10

Case 2:18-CV-01413-WB Document 34 Fi|`ed 11/14/18 Page 9 of 14

intent. The alleged inference is speculation and not fact. The mere existence of a website, Without
more, does not subject Y&L d/b/a SUNDAY .`1 OURNAL USA to the jurisdiction of this court in
Pennsylvania.

The purported “Jurisdictional Facts” allege Pennsylvania shareholders and others made
“statements” to the Plaintiffs regarding the articles (Plaintiff Memo, pp. 7~8; 1139 -43). The
individuals are not identified Plaintiffs do not state whether individuals in New Jersey and New
York (where the activities reported on took place) or elsewhere made similar statements to
Plaintiffs. Nor do they specify the numbers of individuals or dollar amounts allegedly in
controversy. Plaintiffs improperly fail to plead the amount in controversy and bear the burden of
proof of the jurisdictional amount and the basis therefor. McNutt, 298 at 189.

Contrary to Plaintiffs’ unsupported claim to have been damaged, on April 17, 2018, the
Board of Directors of BANK (whose shares are not publicly traded) declared a cash dividend
in the amount of 1.25 cents per share, payable on May 1, 2018 to shareholders of record on April
17, 2018. On Feb. 2, 2018, BANK, announced its Board of Directors elected to provide all
employees With a one-time $l,500 cash bonus. Moreover, any damages as may exist (the
existence of which is not conceded herein) are just as likely to be the result of SH]N’s very
public arrest in a bar, the BANK’s Consent Order and the Qui Tam action. The speculative
“Jurisdictional Facts” equally supports such a conclusion as that presumed by the Plaintiffs. The
purported “Jurisdictional Facts” are insufficiently specific and fail to establish jurisdiction

On an unrelated matter and contrary to Plaintiffs assertion (Plaintiffs Memo, p. 11,
footnote 1), Defendants did not neglect to serve jurisdictional discovery as they were not

provided the opportunity to serve Plaintiffs with jurisdictional discovery. See Scheduling Order,

Page 5 of 10

Case 2:18-CV-01413-WB Document 34 Filed 11/14/18 Page 10 of 14

dated 9/21/2018 (Doc # 29).
III. Plaintiffs Reliance On Its Case Law Cited Is Misplaced, Inapplicable And Error

Plaintiff`s do not allege general jurisdiction but claim specific jurisdiction under either the
“traditional” specific jurisdiction test or the “effects test” (Plaintiff Memo, p. 9, line 20-22).
Plaintiffs err. The predicates for each of the jurisdictional claims do not exist and Plaintiffs claim
must fail. There are insufficient contacts between Pennsylvania and the Defendants.

Plaintiffs rely heavily upon Calder v Jones, 465 U.S. 790 (1984), a pre-internet case,
which is inapplicable in this action Zippo Manufacturing Company v. Zz`ppo Dot Com, Inc., 925
F. Supp. 1119 (USDC - Western District, PA - 1997), at 1124, citing Bensusan Restaurant Corp.
v. King, 937 F. Supp. 295 (SDNY 1996), noted a passive web site that does little more than make
information available to those who are interested in it is not grounds for the exercise of personal
jurisdiction Zz'ppo, now a twenty one year old decision decided at the beginning of the intemet
era, was followed by Sioux Transportation, Inc. V. XPO Logistics, Inc. et. als., Arkansas Western
District Court, Case No. 5:15-cv-05265, which involved alleged defamation nom two online
posts following a disputed transaction between two companies, and held it ha , “ difficulty in
considering the Zippo test in the context of the modern internet” and went on to state that the
transmission of computer files over the intemet is perhaps no longer an accurate measurement of
a website’s contact to a forum state.

Zippo and Sioux Transportation were decided well after the 1984 case of Calder v. Jones,
465 U.S. 783 ~(1984), 104 S. Ct. 1482; 79 L. Ed. 2d 804; 1984 U.S. LEXIS 41; 52 U.S.L.W.
4349; 10 Media L. Rep. 1401, a Supreme Court case which held a court within a state could

assert personal jurisdiction over the author and editor of a national magazine which published an

Page 6 of 10

Case 2:18-CV-01413-WB Document 34 Filed 11/14/18 Page 11 of 14

allegedly libelous article about a resident of that state, and where the magazine had wide
circulation in that state.

The instant action does not present a similar fact pattem. SUNDAY JOURNAL is not a
national magazine with wide circulation and has no subscribers in Pennsylvania.

The so-called effects test, set forth in Calder, a pre-intemet case, is inapplicable in this
action The 3 part test requires the defendant expressly aimed tortious conduct at the forum such
that the forum can be said to be the focal point of the tortious activity.

Plaintiffs also rely upon Vizant Technologies, LLC v. Whitchurch, 97 F.Supp. 3ed. 618
(2015). Plaintiffs reliance is misplaced.

The Vizant court held that, in general, a district court analyzing its specific jurisdiction
over a particular claim must conduct a three-part inquiry. Marten v. Godwin 499 F.3d at 296
(2007) (citing O'Connor v. Sandy Lane Hotel Co.', Ltd., 496 F.3d 312, 317 (3d Cir.2007)). First,
the court asks whether the defendant "purposefully directed his activities at the forum." Id.
(intemal citation omitted). Second, the court determines whether the plaintiffs claim "arise [s] out
of or relate[s] to at least one of those specific activities." Id. (intemal citation omitted). Third, and
finally, "courts may consider additional factors to ensure that the assertion of jurisdiction
otherwise comport[s] with fair play and substantial justice." Id. (intemal citation omitted). This
"traditional" test of specific jurisdiction and specifically its "purposeful direction" prong, is
closely linked to a defendant's minimum contacts with a forum and whether these contacts are
sufficient to make the exercise of jurisdiction consistent with due process. See id. at 297; see also
Imo Indus., Inc. v. KiekertAG, 155 F.3d 254, 259 (3d Cir. 1998).

A defendant's conduct is "expressly aimed" at the forum when "the defendant knew that

Page 7 of 10

Case 2:18-CV-01413-WB Document 34 Filed 11/14/18 Page 12 of 14

the plaintiff would suffer the brunt of the harm caused by the tortious conduct in the forum, and
[when the plaintiff can] point to specific activity indicating that the defendant expressly aimed its
tortious conduct at the forum." Imo Indus., Inc., 155 F.3d at 266. Cala'er's test, in other words, is
not necessarily satisfied by the "mere allegation that the plaintiff feels the effect of the
defendant's tortious conduct in the forum because the plaintiff is located there." Id. A plaintiff
seeking to satisfy Cala'er'S analysis must "point to other actions that adequately demonstrate that
the defendants targeted (or `expressly aimed' their conduct at) the forum." Id.

The Cala'er test need only be invoked when a district court finds that a defendant lacks
sufficient minimum contacts under the traditional test. Id.; see also Miller Yacht Sales, Inc. v.
Smith, 384 F.3d 93 (3d Cir. 2004), at 108 (Scirica, J., dissenting).

The traditional test for specific jurisdiction and Cala'er'S "effects" test, however, are "cut
from the same cloth." Marten, 499 F.3d at 297. The two inquiries share a common touchstone: in
order for a court to exercise personal jurisdiction over a defendant, that defendan 's "conduct and
connection with the forum State [must be] such that he should reasonably anticipate being haled
into court there." Id. (quoting World-Wia'e Volkswagen, 444 U.S. at 297, 100 S.Ct. 559).

When a district court's personal jurisdiction over a defendant for a defamation claim is in
dispute, "where defendants aimed their defamatory statements is jurisdictionally significant."
Marten, at 298 (citing Remick v. Manj$'edy, 238 F.3d 248 (2001), at 259). Absent allegations of
"specific facts showing a deliberate targeting of Pennsylvania," we cannot exercise personal
jurisdiction of this claim. See id.

Plaintiffs have failed to show specific facts showing deliberate targeting of Pennsylvania.

Defendants submit they [1] lack sufficient minimum contacts under the traditional test, and [2]

Page 8 of 10

Case 2:18-CV-01413-WB Document 34 Filed 11/14/18 Page 13 of 14

did not target any allegedly defamatory statements to Pennsylvania, such that they are not subject
to jurisdiction under the effects test.

Consequently, there is no valid specific personal jurisdiction over the Defendants by
Pennsylvania in connection with the Plaintiffs’ claims.

Plaintiffs’ reliance on Frz'edman v. Israel Labor Party, 957 F. Supp. 701 (E.D. Pa 1997)
is equally misplaced Friedman dealt with alleged defamation publication by the Globe
Newspaper Company and the Jerusalem Post. The case dealt with the Fair Report Privilege
regarding government records and public proceedings, and extended protection to report of
foreign government proceedings The Friedman court also discussed public policy considerations
Which, in part, protected media defendants, especially smaller ones. Unlike the Defendants, the
Globe had regular subscribers in the forum state. Nevertheless, the Frz'edman defendants were
granted summary judgment and the case dismissed The Friedman case is inapplicable to the
instant action
IV. Declarations Of Edward Shin And Attorney David A. Cohen Are Insufficient

The declarations of SH]N and attorney David Coheri are insufficient to establish
jurisdiction over the Defendants. The declarations fail to demonstrate "specific facts showing a
deliberate targeting of Pennsylvania". ”[he declarations and exhibits submitted by the plaintiffs is
inadmissible, incompetent, or untrustworthy, The declarations not based on personal knowledge
but instead inadmissible hearsay. The declarations fail to satisfy plaintiffs’ burden of showing
that personal jurisdiction is proper. (citing Davis v. Portll'ne Transportes Marz`tz`me Internacional,
16 F.3d 532, 537 n.6 (3d Cir. 1994))

When a defendant moves to dismiss a claim under Rule 12(b)(2), the plaintiff bears the

Page 9 of 10

Case 2:18-CV-01413-WB Document 34 Filed 11/14/18 Page 14 of 14

burden of showing that personal jurisdiction exists. Marten v. Godwin, 499 F.3d 290 (3d Cir.
2007), 295-296. Plaintiff must allege "specific facts" rather than vague or conclusory assertions
Marten, at 298. Plaintiffs have failed to allege specific and sufficient facts.

V. Conclusion

A court may not exercise personal jurisdiction over a non-resident defendant unless there
are certain minimum contacts between the defendant and the forum. It must have purposefully
availed itself of the privilege of acting within the forum state. Defendants have not purposefully
acted or directed any actions to or within Pennsylvania.

Defendants incorporate by reference their previously filed Motion To Dismiss Plaintiffs’
Second Amended Complaint, and Memorandum filed in support Defendants also incorporate by
reference the Affidavit of Hun Yun, filed separately herewith.

Based on the facts, law and arguments thereon, set forth above, Defendants’ motion to

dismiss should be granted

DATE: November 13, 2018

 

Berwish Law

41 University Drive - Suite400
Newtown, PA 18940

PA Bar ID# 28563

Tel: 800 547 8717

Fax: 888 743 4723
Berwish@gmail.com

Page 10 of 10

